Exhibit 10.1
 
FIRST LOAN MODIFICATION AGREEMENT
 
This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 30, 2009, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 8020 Towers Crescent Drive, Suite 475, Vienna, Virginia 22182 (“Bank”) and
(b) (i) GLOBALOPTIONS, INC., a Delaware corporation with offices at 1501
M Street, N.W., Washington, D.C. 20005 (“Global”), and (ii) THE BODE TECHNOLOGY
GROUP, INC., a Delaware corporation with offices at 1501 M Street, N.W.,
Washington, D.C. 20005 (“Bode”) (Global and Bode are jointly and severally,
individually and collectively, referred to herein as the “Borrower”).
 
1.           DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 31, 2008,
evidenced by, among other documents, a certain Fourth Amended and Restated Loan
and Security Agreement dated as of March 31, 2008, among Borrower and Bank (as
amended, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.
 
2.           DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured
by (a) the Collateral as described in the Loan Agreement, (b) the Intellectual
Property Collateral as described in a certain Intellectual Property Security
Agreement dated as of March 31, 2008 between Bank and Global (the “Global IP
Security Agreement”), and (c) the Intellectual Property Collateral as described
in a certain Intellectual Property Security Agreement dated as of March 31, 2008
between Bank and Bode (the “Bode IP Security Agreement”) (together with any
other collateral security granted to Bank, the  “Security
Documents”).  Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.
 
3.           DESCRIPTION OF CHANGE IN TERMS.
 
 
A.
Modifications to Loan Agreement.



 
1
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1 thereof:

 
“           (a)           Availability.  Subject to the terms of this Agreement,
Borrower may request that Bank finance specific Eligible Accounts.  Bank may, in
its good faith business discretion in each instance, finance such Eligible
Accounts by extending credit to Borrower in an amount equal to the result of the
Advance Rate multiplied by the face amount of the Eligible Account (the
“Advance”).  Bank may, in its sole discretion, change the percentage of the
Advance Rate for a particular Eligible Account on a case by case basis.  When
Bank makes an Advance, the Eligible Account becomes a “Financed Receivable.”
 
(b)           Maximum Advances.  The aggregate face amount of all Financed
Receivables outstanding at any time may not exceed the Facility Amount.
 

--------------------------------------------------------------------------------


 
(c)           Borrowing Procedure.  Borrower will deliver an Invoice Transmittal
for each Eligible Account it offers.  Bank may rely on information set forth in
or provided with the Invoice Transmittal.”
 
and inserting in lieu thereof the following:
 
“           (a)           Availability.
 
(i)           Subject to the terms of this Agreement, Borrower may request that
Bank finance specific Eligible Accounts.  Bank may, in its good faith business
discretion in each instance, finance such Eligible Accounts by extending credit
to Borrower in an amount equal to the result of the Advance Rate multiplied by
the face amount of the Eligible Account.  Bank may, in its sole discretion,
change the percentage of the Advance Rate for a particular Eligible Account on a
case by case basis.
 
(ii)           Subject to the terms of this Agreement, Borrower may request that
Bank finance Eligible Accounts on an aggregate basis.  Bank may, in its sole
discretion in each instance, finance Eligible Accounts on an aggregate basis by
extending credit to Borrower in an amount equal to the result of the Advance
Rate multiplied by the aggregate face amount of a summary listing of Eligible
Accounts provided to Bank for one Account Debtor (the “Aggregate Eligible
Accounts”).  Bank may, in its sole discretion, change the percentage of the
Advance Rate for the Aggregate Eligible Accounts on a case by case basis.
 
(iii)           Any extension of credit made pursuant to the terms of subsection
(i) or (ii) above shall hereinafter be referred to as an “Advance”.  When Bank
makes an Advance, the Eligible Account or the Aggregate Eligible Accounts each
become a separate “Financed Receivable”.”
 
(b)           Maximum Advances.  The aggregate face amount of all Financed
Receivables outstanding at any time may not exceed the Facility Amount.  In
addition and notwithstanding the foregoing, (i) the aggregate amount of Advances
outstanding at any time may not exceed Ten Million Dollars ($10,000,000.00), and
(ii) the aggregate amount of Advances made based upon Aggregate Eligible
Accounts outstanding at any time may not exceed One Million Five Hundred
Thousand Dollars ($1,500,000.00).
 
(c)           Borrowing Procedure.  Borrower will deliver an Advance Request and
Invoice Transmittal in the form attached hereto as Exhibit C signed by a
Responsible Officer for each Advance it requests, accompanied by an accounts
receivable aging with respect to Advances requested to be made based upon
Aggregate Eligible Accounts, or by invoices with respect to Advances requested
to be made based upon Eligible Accounts.  Bank may rely on information set forth
in or provided with the Advance Request and Invoice Transmittal.”
 
 
2
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(f):

 

--------------------------------------------------------------------------------


 
“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to One Hundred Thousand Dollars
($100,000.00) (the “Early Termination Fee”).”
 
and inserting in lieu thereof the following:
 
“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to Fifty Thousand Dollars ($50,000.00)
(the “Early Termination Fee”).”
 
 
3
The Loan Agreement shall be amended by deleting the following, appearing as
Section 2.1.1(h) thereof, in its entirety:

 
“           (h)           Suspension of Advances.  Borrower’s ability to request
that Bank finance Eligible Accounts hereunder will terminate if, in Bank’s sole
discretion, there has been a material adverse change in the general affairs,
management, results of operation, condition (financial or otherwise) or the
prospect of repayment of the Obligations, or there has been any material adverse
deviation by Borrower from the most recent business plan of Borrower presented
to and accepted by Bank prior to the execution of this Agreement.”
 
and inserting in lieu thereof the following:
 
“           (h)           Suspension of Advances.   Without limiting the fact
that Bank has no obligation to make Advances based upon Aggregate Eligible
Accounts, Borrower’s ability to request that Bank finance Eligible Accounts
hereunder will terminate if, in Bank’s sole discretion, there has been a
material adverse change in the general affairs, management, results of
operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by Bank
prior to the execution of this Agreement.”
 
 
4
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.3 thereof:

 
“The Finance Charge is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof.”
 
and inserting in lieu thereof the following:
 
“Except as otherwise provided in Section 2.3.1(b)(i), the Finance Charge is
payable when the Advance made based on such Financed Receivable is payable in
accordance with Section 2.3 hereof.”
 
 
5
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.4 thereof:

 

--------------------------------------------------------------------------------


 
“Borrower will pay to Bank a collateral handling fee equal to 0.20% per month of
the Financed Receivable Balance for each Financed Receivable outstanding based
upon a 360 day year (the “Collateral Handling Fee”), provided, however, for any
Subject Month (as of the first calendar day of such month) to the extent that
Borrower maintained Liquidity of greater than Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00) at all times during the applicable Testing
Month, the Collateral Handling Fee shall be waived for such month.  This fee is
charged on a daily basis which is equal to the Collateral Handling Fee divided
by 30, multiplied by the number of days each such Financed Receivable is
outstanding, multiplied by the outstanding Financed Receivable Balance.  The
Collateral Handling Fee is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof.”
 
and inserting in lieu thereof the following:
 
“Borrower will pay to Bank a collateral handling fee equal to 0.20% (or, with
respect to Financed Receivables based upon Aggregate Eligible Accounts, 0.30%)
per month of the Financed Receivable Balance for each Financed Receivable
outstanding based upon a 360 day year (the “Collateral Handling Fee”), provided,
however, for any Subject Month (as of the first calendar day of such month) to
the extent that Borrower maintained Liquidity of greater than Twelve Million
Five Hundred Thousand Dollars ($12,500,000.00) at all times during the
applicable Testing Month, the Collateral Handling Fee shall be 0.0% (or, with
respect to Financed Receivables based upon Aggregate Eligible Accounts, 0.10%)
per month of the Financed Receivable Balance for each Financed Receivable
outstanding based upon a 360 day year.  This fee is charged on a daily basis
which is equal to the Collateral Handling Fee divided by 30, multiplied by the
number of days each such Financed Receivable is outstanding, multiplied by the
outstanding Financed Receivable Balance.  Except as otherwise provided in
Section 2.3.1(b)(i), the Collateral Handling Fee is payable when the Advance
made based on such Financed Receivable is payable in accordance with Section 2.3
hereof.”
 
 
6
The Loan Agreement shall be amended by deleting the following, appearing as
Section 2.3.1 thereof:

 
“           2.3.1           Repayment.  Borrower will repay each Advance on the
earliest of: (a) the date on which payment is received of the Financed
Receivable with respect to which the Advance was made, (b) the date on which the
Financed Receivable is no longer an Eligible Account, (c) the date on which any
Adjustment is asserted to the Financed Receivable (but only to the extent of the
Adjustment if the Financed Receivable remains otherwise an Eligible Account),
(d) the date on which there is a breach of any warranty or representation set
forth in Section 5.3, or (e) the Maturity Date (including any early
termination). Each payment will also include all accrued Finance Charges and
Collateral Handling Fees with respect to such Advance and all other amounts then
due and payable hereunder.”
 
and inserting in lieu thereof the following:
 

--------------------------------------------------------------------------------


 
“           2.3.1           Repayment.
 
(a)           With respect to Advances made based on specific Eligible Accounts,
Borrower will repay each Advance on the earliest of: (i) the date on which
payment is received of the Financed Receivable with respect to which the Advance
was made, (ii) the date on which the Financed Receivable is no longer an
Eligible Account, (iii) the date on which any Adjustment is asserted to the
Financed Receivable (but only to the extent of the Adjustment if the Financed
Receivable remains otherwise an Eligible Account), (iv) the date on which there
is a breach of any warranty or representation set forth in Section 5.3, or (v)
the Maturity Date (including any early termination). Each payment will also
include all accrued Finance Charges and Collateral Handling Fees with respect to
such Advance and all other amounts then due and payable hereunder.
 
(b)           With respect to Advances made based on Aggregate Eligible
Accounts:
 
(i)           Borrower shall pay to Bank, on the first day of each
Reconciliation Period, and contemporaneously with payment in full of an Advance
made based upon Aggregate Eligible Accounts, all accrued Finance Charges and
Collateral Handling Fees on the Advances made based on the Aggregate Eligible
Accounts;
 
(ii)           Borrower shall also pay the principal amount of each Advance made
based on Aggregate Eligible Accounts on the earliest of: (A) the date the
Financed Receivable (or any portion thereof) is no longer an Eligible Account,
or an Adjustment has been made to any portion of the Aggregate Eligible
Accounts, or any Account comprising the Aggregate Eligible Accounts has been
paid by the Account Debtor (but in each case only up to the portion of Advances
such that the aggregate Financed Receivable Balance (net of any Accounts that
are paid, not Eligible Accounts, or subject to an Adjustment) is not less than
125% of the aggregate Advances made thereon); (B) the date on which there is a
breach of any warranty or representation set forth in Section 5.3; or (C) the
Maturity Date (including any early termination); and
 
(iii)           In addition to the foregoing, Borrower hereby authorizes Bank
to, at Bank’s election in its sole discretion, refinance each outstanding
Advance which is made based upon Aggregate Eligible Accounts at any time,
including, without limitation, when a portion of the Advance is repaid or when
Bank makes an additional Advance pertaining to Aggregate Eligible Accounts in
respect of the same Account Debtor.  Each such refinancing shall consist of the
creation of a new “placeholder note” on the books of Bank which evidences the
Financed Receivable Balance with respect to such Advance.”
 

--------------------------------------------------------------------------------


 
 
7
The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.7:

 
“           6.7           Financial Covenants.  Borrower shall maintain at all
times, to be tested as of the last day of each month, unless otherwise noted:
 
(a)           EBDA.  EBDA for the three-month period ending on the last day of
each month of at least:
 
Period
Minimum EBDA
For the three-month period ending on
February 29, 2008
 
($4,000,000.00)
January 1, 2008 through March 31, 2008
($4,000,000.00)
February 1, 2008 through April 30, 2008
($2,500,000.00)
March 1, 2008 through May 31, 2008
($1,400,000.00)
April 1, 2008 through June 30, 2008
($500,000.00)
May 1, 2008 through July 31, 2008
$1.00
June 1, 2008 through August 31, 2008
$100,000.00
July 1, 2008 through September 30, 2008
$300,000.00
August 1, 2008 through October 31, 2008
$300,000.00
September 1, 2008 through November 30, 2008
$500,000.00
October 1, 2008 through December 31, 2008, and each three month period ending on
the last day of each month thereafter
$750,000.00



(b)           Liquidity Ratio.  At all times, to be tested as of any day, until
the occurrence of the EBDA Event, Borrower shall have a Liquidity Ratio of at
least 2.0 to 1.0.”
 
and inserting in lieu thereof the following:
 
“           6.7           Financial Covenants.  Borrower shall maintain at all
times, to be tested as of the last day of each month, unless otherwise noted:
 

--------------------------------------------------------------------------------


 
(a)           EBDA.  EBDA for the three-month period ending on the last day of
each month of at least:
 
Period
Minimum EBDA
For the three-month period ending on
February 29, 2008
 
($4,000,000.00)
January 1, 2008 through March 31, 2008
($4,000,000.00)
February 1, 2008 through April 30, 2008
($2,500,000.00)
March 1, 2008 through May 31, 2008
($1,400,000.00)
April 1, 2008 through June 30, 2008
($500,000.00)
May 1, 2008 through July 31, 2008
$1.00
June 1, 2008 through August 31, 2008
$100,000.00
July 1, 2008 through September 30, 2008
$300,000.00
August 1, 2008 through October 31, 2008
$300,000.00
September 1, 2008 through November 30, 2008
$500,000.00
October 1, 2008 through December 31, 2008
$750,000.00
November 1, 2008 through January 31, 2009
$750,000.00
December 1, 2008 through February 28, 2009
$750,000.00
January 1, 2009 through March 31, 2009
$1.00
February 1, 2009 through April 30, 2009
$250,000.00
March 1, 2009 through May 31, 2009
$250,000.00
April 1, 2009 through June 30, 2009
$500,000.00
May 1, 2009 through July 31, 2009
$850,000.00
June 1, 2009 through August 31, 2009
$850,000.00
July 1, 2009 through September 30, 2009
$850,000.00
August 1, 2009 through October 31, 2009, and each three month period ending on
the last day of each month thereafter
$1,000,000.00

 

--------------------------------------------------------------------------------


 
 
8
The Loan Agreement shall be amended by deleting the following text, appearing in
the definition of Eligible Accounts in Section 13.1 thereof:

 
“           (k)           Accounts for which Bank reasonably determines
collection to be doubtful or any Accounts which are unacceptable to Bank for any
reason.”
 
and inserting in lieu thereof the following:
 
“           (k)           With respect to Advances (and requests for Advances)
made based upon Eligible Accounts, Accounts pertaining to a receivable in an
amount that is less than or equal to Five Thousand Dollars ($5,000.00); and
 
(l)           Accounts for which Bank reasonably determines collection to be
doubtful or any Accounts which are unacceptable to Bank for any reason.”
 
 
9
The Loan Agreement shall be amended by inserting the following definition
appearing alphabetically in Section 13.1 thereof:

 
“           “Aggregate Eligible Accounts” is defined in Section 2.1.1.”
 
 
10
The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

 
“           “Applicable Rate” is a per annum rate equal to the Prime Rate
plus one and one half of one percent (1.50%), provided, however, for any Subject
Month (as of the first calendar day of such month), to the extent that Borrower
maintained Liquidity of greater than Twelve Million Five Hundred Thousand
Dollars ($12,500,000.00) at all times during the applicable Testing Month, the
Applicable Rate shall be a per annum rate equal to the Prime Rate plus three
quarters of one percent (0.75%).”
 
“           “Collections” are all funds received by Bank from or on behalf of an
Account Debtor for Financed Receivables.”
 
“           “Facility Amount” is Twenty-Five Million Dollars ($25,000,000.00).”
 
“           “Financed Receivables” are all those Eligible Accounts, including
their proceeds which Bank finances and makes an Advance, as set forth in Section
2.1.1.  A Financed Receivable stops being a Financed Receivable (but remains
Collateral) when the Advance made for the Financed Receivable has been fully
paid.”
 

--------------------------------------------------------------------------------


 
“           “Invoice Transmittal” shows Eligible Accounts which Bank may finance
and, for each such Account, includes the Account Debtor’s, name, address,
invoice amount, invoice date and invoice number.”
 
“           “Maturity Date” is 364 days from the date of this Agreement.”
 
and inserting in lieu thereof the following:
 
“           “Advance Request and Invoice Transmittal” shows Eligible Accounts
and/or Aggregate Eligible Accounts which Bank may finance and, for each such
Account, includes the Account Debtor’s, name, address, invoice amount, invoice
date and invoice number.”
 
“           “Applicable Rate” is a per annum rate equal to the Prime Rate
plus one and three quarters of one percent (1.75%), provided, however, for any
Subject Month (as of the first calendar day of such month), to the extent that
Borrower maintained Liquidity of greater than Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00) at all times during the applicable Testing
Month, the Applicable Rate shall be a per annum rate equal to the Prime Rate
plus one percent (1.0%).”
 
“           “Collections” are (a) all funds received by Bank from or on behalf
of an Account Debtor for Financed Receivables, and (b) any refinancing by Bank,
to be completed at Bank’s discretion pursuant to Section 2.3.1(b)(iii), of any
Advance (or portion thereof) which is based upon Aggregate Eligible Accounts.”
 
“           “Facility Amount” is Twelve Million Five Hundred Thousand Dollars
($12,500,000.00).”
 
“           “Financed Receivables” are all those Eligible Accounts and Aggregate
Eligible Accounts, including their proceeds which Bank finances and makes an
Advance, as set forth in Section 2.1.1.  A Financed Receivable stops being a
Financed Receivable (but remains Collateral) when the Advance made for the
Financed Receivable has been fully paid.”
 
“           “Maturity Date” is March 29, 2010.”
 
 
11
The Loan Agreement shall be amended by deleting the Compliance Certificate
appearing as Exhibit B thereto and inserting in lieu thereof the Compliance
Certificate attached on Schedule 1 hereto.

 
 
12
The Loan Agreement shall be amended by inserting Schedule 1 hereto as Exhibit C
thereto, and any and all references in the Loan Agreement to “Invoice
Transmittal” shall hereafter mean and refer to “Advance Request and Invoice
Transmittal in the form of Exhibit C hereto”.

 
4.           FEES.  Borrower shall pay to Bank a modification fee equal to
Fifty-Five Thousand Dollars ($55,000.00) which fee shall be due on the date
hereof and shall be deemed fully earned as of the date hereof.  Borrower shall
also reimburse Bank for all legal fees and expenses incurred in connection with
this amendment to the Existing Loan Documents.
 

--------------------------------------------------------------------------------


 
5.           RATIFICATION OF IP SECURITY AGREEMENTS.
 
(a)           Global hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Global IP Security Agreement and acknowledges,
confirms and agrees that the Global IP Security Agreement contains an accurate
and complete listing of all Intellectual Property Collateral as defined therein.
 
(b)           Bode hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Bode IP Security Agreement and acknowledges,
confirms and agrees that the Bode IP Security Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined therein.
 
6.           RATIFICATIONS OF PERFECTION CERTIFICATES.
 
(a)           Global hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of March 31, 2008 between Global and Bank, and acknowledges, confirms and agrees
the disclosures and information Global provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
 
(b)           Bode hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of March 31, 2008 between Bode and Bank, and acknowledges, confirms and agrees
the disclosures and information Bode provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
 
7.           CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
 
8.           RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.
 
9.           NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.
 
10.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.
 

--------------------------------------------------------------------------------


 
11.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.
 
[The remainder of this page is intentionally left blank]
 

--------------------------------------------------------------------------------


 
This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.
 
BORROWER:
 
BANK:
     
GLOBALOPTIONS, INC.
 
SILICON VALLEY BANK
     
By:
/s/ Jeffrey O. Nyweide
 
By:
/s/ Christine Egitto
         
Name:
Jeffrey O. Nyweide
 
Name:
Christine Egitto
         
Title:
Chief Financial Officer
 
Title:
Vice President





THE BODE TECHNOLOGY GROUP, INC.
         
By:
/s/ Jeffrey O. Nyweide
               
Name:
Jeffrey O. Nyweide
               
Title:
Chief Financial Officer
     





The undersigned, GLOBALOPTIONS GROUP, INC. ( “Guarantor”) hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of (a) a
certain Unconditional Guaranty (the “Guaranty”) dated as of March 31, 2008,
executed and delivered by Guarantor, pursuant to which Guarantor unconditionally
guaranteed the prompt, punctual and faithful payment and performance of all
Obligations of Borrower to Bank, and (b) a certain Security Agreement (the
“Security Agreement”) dated as of March 31, 2008, between Guarantor and Bank,
pursuant to which Guarantor granted Bank a continuing first priority security
interest in the Collateral (as the term is defined therein) to secure the
payment and performance of the Obligations under the Guaranty in accordance with
the terms of the Security Agreement.  In addition, Guarantor acknowledges,
confirms and agrees that the Guaranty and Security Agreement shall remain in
full force and effect and shall in no way be limited by the execution of this
Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith.
 

   
GLOBALOPTIONS GROUP, INC.
           
By:
/s/ Harvey W. Schiller
               
Name:
Harvey W. Schiller
               
Title:
Chairman and Chief Executive Officer


 